The decree of the Supreme Court, affirming the judgment of the Court below (4 Pennewill, 162) in the above stated case was as follows:
“And now to wit, this eighteenth day of January A.D. 1905, this cause coming on to be heard and counsel for plaintiff in *2error and counsel for defendant in error being present and having been heard, it is thereupon considered by the Court that there is no error in the record and proceedings in this cause, and it is therefore ordered, adjudged and decreed by the Court that the judgment below be and the cause is hereby in all things affirmed, and that the plaintiff in error pay the costs in this cause within three months or that an attachment issue. Said costs are now taxed at the sum of fifteen dollars and eighty-four cents.
J. R. Nicholson, Chancellor.
James Pennewill, Judge.
Wm. H. Boyce, Judge.”